Citation Nr: 0119305	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  99-11 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran had active service from June 1969 to January 
1972.     

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont.  

By way of history, the RO denied service connection for a 
nervous condition in March 1979.  The veteran was notified of 
this decision in March 1979 and did not file a timely appeal 
and the decision became final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.1103 (2000).  Thereafter the veteran 
made several attempts to reopen this claim.  In a May 1998 
decision, the Board determined that new and material evidence 
had not been submitted to reopen the claim for service 
connection for a psychiatric disorder.  The veteran was 
notified of that determination and did not file a timely 
appeal.  Thus, this decision became final.  38 U.S.C.A. 
§ 7104 (West 1991); 38 C.F.R. § 20.1100 (2000).

In July 1998, the veteran filed a claim to reopen service 
connection for a psychiatric disorder.  A December 1998 RO 
rating decision again determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for schizophrenia.  The veteran timely 
appealed this determination.  Thereafter, in an August 1999 
rating decision, the reopened the veteran's claim for service 
connection for schizophrenia and adjudicated the claim on a 
de novo basis.  At that time the RO determined that the 
evidence of record showed that the schizophrenia was due to 
the veteran's alcohol and drug abuse that manifested in 
service.  Therefore, service connection was granted; 
compensation for the schizophrenia was not.  The veteran 
filed a notice of disagreement with that determination and 
was issued a statement of the case in September 1999.

In October 1999, however, the RO proposed to sever service 
connection for schizophrenia on the basis that the 
establishment of service connection for schizophrenia was 
clearly and unmistakably erroneous.  In October 1999, a 
supplemental statement of the case was issued as to the issue 
of whether service connection for schizophrenia should be 
severed.  In November 1999, the veteran submitted a written 
statement in which he argued that the schizophrenia was 
related to his psychiatric disorder shown while in service.

In February 2000, the RO severed service connection for 
schizophrenia.  Thereafter, the RO issued a supplemental 
statement of the case pertinent to entitlement to service 
connection for schizophrenia, noting the severance and 
interpreting the veteran's further arguments as an intent to 
pursue the service connection matter.  Moreover, the 
veteran's representative expressed continued disagreement 
with the severance in the VA Form 646 received February 14, 
2001.  Thus, the veteran timely appealed the severance of 
service connection for schizophrenia and that is the matter 
immediately before the Board.

In Bernard v. Brown, the Court held that when the Board 
addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  Bernard, 4 Vet. App. 384, 392-94 (1993).  
In this case, the veteran is not prejudiced by the discussion 
of the severance matter insofar as the decision herein is 
fully favorable to him in that respect.


FINDINGS OF FACT

1.  In May 1998, the Board determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for a psychiatric disability to include 
schizophrenia and notified the veteran of the decision; he 
did not appeal.  

2.  The evidence submitted subsequent to the May 1998 Board 
decision bears directly and substantially upon the specific 
matter under consideration, is not cumulative, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The RO granted entitlement to service connection for 
schizophrenia in August 1999.  

4.  The RO proposed to sever service connection for 
schizophrenia in an October 1999 rating decision.  Severance 
was accomplished in February 2000.

5.  The evidence does not establish that the initial decision 
to grant service connection for schizophrenia was clearly and 
unmistakably erroneous; the known facts were before the 
adjudicator, the law then in effect was correctly applied, 
and the grant of service connection was supported by the 
evidence of record.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a psychiatric 
disorder to include schizophrenia.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).

2.  Severance of service connection for schizophrenia was 
improper.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.105, 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations

Service connection- in general

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2000).

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if a psychoses became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disability 
initially diagnosed after service when such is shown to be 
related to service.  38 C.F.R. § 3.303(d).

Severance of service connection

The regulation regarding severance of service connection 
provides that once service connection has been granted, it 
can be severed only upon the showing by VA (with the burden 
of proof upon the Government) that the rating decision 
granting service connection was clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105(d) (2000); see also Graves v. 
Brown, 6 Vet. App. 166, 170-71 (1994).  VA's burden in 
severing service connection under § 3.105(d) is the same as a 
claimant's burden in attempting to overturn a final decision 
on the basis of clear and unmistakable error under 
§ 3.105(a).  See Wilson v. West, 11 Vet. App. 383 (1998); 
Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) (holding 
that § 3.105(d) places at least as high a burden of proof on 
VA when it seeks to sever service connection as § 3.105(a) 
places upon veteran seeking to have an unfavorable decision 
overturned); see also Graves, 6 Vet. App. at 170 (holding 
that clear and unmistakable error is defined the same under 
38 C.F.R. § 3.105(d) as it is under § 3.105(a)).

The United States Court of Appeals for Veterans Claims 
(Court), has noted that "[c]lear and unmistakable error is a 
very specific and rare kind of 'error.'  It is the kind of 
error, of fact or law, that when called to the attention of 
the reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error."  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993), review en banc denied, 6 Vet. App. 
162 (1994).  

The Court has set forth a three-pronged test to determine 
whether "clear and unmistakable error" was present under 
38 C.F.R. § 3.105(a) in a prior determination: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 
3 Vet. App. 310, 313-14 (1992) (en banc)). 

However, the Court has held that for purposes of severing 
service connection, section 3.105(d) does not limit the 
reviewable evidence to that which was before the RO in making 
its initial service connection award.  Daniels v. Gober, 
10 Vet. App. 474, 480 (1997).  The Court reasoned that 
because section 3.105(d) specifically states that "[a] change 
in diagnosis may be accepted as a basis for severance," the 
regulation clearly contemplates the consideration of evidence 
acquired after the original granting of service connection. 


When severance of service connection is considered warranted, 
a rating proposing severance will be prepared setting forth 
all material facts and reasons.  The claimant will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor 
and will be given 60 days for the presentation of additional 
evidence to show that service connection should be 
maintained.  Unless otherwise provided in paragraph (i), if 
additional evidence is not received within that period, final 
rating action will be taken and the award will be reduced or 
discontinued, if in order, effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  38 C.F.R. 
§ 3.105 (d).  

In the advance written notice concerning proposed actions 
under paragraphs (d) through (h) of 38 C.F.R. § 3.105, the 
beneficiary will be informed that he or she will have an 
opportunity for a predetermination hearing, provided that a 
request for such a hearing is received by VA within 30 days 
from the date of the notice.  If a timely request is 
received, VA will notify the beneficiary in writing of the 
time and place of the hearing at least 10 days in advance of 
the scheduled hearing date.  The 10 day advance notice may be 
waived by agreement between VA and the beneficiary or 
representative.  The hearing will be conducted by VA 
personnel who did not participate in the proposed adverse 
action and who will bear the decision-making  responsibility.  
38 C.F.R. § 3.105(i) (2000).  

If a predetermination hearing was conducted, the final action 
will be based on evidence and testimony adduced at the 
hearing as well as the other evidence of record including any 
additional evidence obtained following the hearing pursuant 
to necessary development.  38 C.F.R. § 3.105(i).

Factual Background

The veteran had active service from June 1969 to January 28, 
1972.  

Service medical records dated in September 1971 indicate that 
the veteran had a long history of drug abuse and he was seen 
for a "bad drug week."  A December 1971 report of medical 
history shows that the veteran reported having depression, 
excessive worry, and nervous trouble.  The examination report 
indicates that psychiatric examination was normal.  

VA hospitalization records dated from February 10, 1972 to 
February 15, 1972 indicate that the veteran was admitted to 
the DDT unit at the VA hospital after being hospitalized at 
another VA hospital.  The veteran indicated that he started 
taking heroin one year earlier; he returned from Germany two 
weeks prior to admission to the other VA hospital and he 
tried to quit cold turkey.  He had been hospitalized for one 
and a half weeks.  The assessment was personality disorder 
with drug addiction at the borderline level of adjustment.  

VA hospitalization records dated in February 1974 indicate 
that the veteran had a four-year history of drug abuse and 
alcoholism.  It was noted that the veteran had been followed 
at a mental health clinic for anxiety and he was on Mellaril 
and Antabuse.  He had a long history of sociopathic behavior 
and rage attacks.  Neurologic examination was unrevealing 
except for a somewhat concrete thought process with loose 
associations with flight of ideas and appropriate affect.  
The report indicates that the veteran has a sociopathic 
personality with a history of alcoholism, history of drug 
abuse, and rage attacks.   

A June 1975 treatment record by Dr. S.W., a psychiatrist, 
indicates that the veteran was referred by a counselor of a 
mental health center and alcoholism specialist.  Mental 
status examination revealed a thought disorder, inappropriate 
affect, paucity of thought processes, history of feeling he 
could telegraph his thoughts, and ideas of reference.  Dr. 
S.W. indicated that the veteran should be on phenothiazine 
medication and Thorazine.  In a January 1997 statement, Dr. 
S.W. indicated that he had examined the veteran in June 1975 
and his diagnostic impression at that time was likely 
schizophrenia.      
 
An August 1979 VA examination report reflects a diagnosis of 
inadequate personality and paranoid ideation secondary to 
drug abuse.  The examiner indicated that the veteran had 
variable diagnoses including schizophrenia, sociopathic 
personality, rage attacks, and seizure disorder of unknown 
etiology.  The examiner stated that the psychotic episodes 
the veteran appears to experience are his previous 
longstanding drug and alcohol abuse.  

VA hospital records dated from July 1980 to August 1980 
reflect a diagnosis of a character disorder and possible 
borderline personality with paranoid tendencies.  

August 1980 psychologic test results indicated that the 
diagnoses associated with the veteran's profile included 
passive aggressive personality and schizophrenia of the 
paranoid type.  

A January 1982 private hospital discharge summary reflects a 
diagnosis of chronic paranoid schizophrenia and mixed 
overdose.  Dr. L.B. indicated that the veteran had a long 
past history of schizophrenia, suicide attempts and drug 
abuse, all beginning when he was in the armed services.  It 
was noted that prior to the veteran's enlistment, he was 
outgoing and helpful.  Dr. L.B. indicated that since 
discharge, the veteran had had trouble with the law, mental 
disease and suicide attempts.  Dr. L.B. indicated that it was 
his impression that before the veteran went into service, he 
was okay and now, he was not so, there must be some sort of 
connection.  

VA hospital records dated in February 1982 reflect a 
diagnosis of borderline personality disorder. 

In a March 1982 statement, Dr. J.G., a psychiatrist, 
indicated that the veteran's schizophrenia directly resulted 
from his experiences in Vietnam.   

In an April 1982 VA examination report, the examiner stated 
that the veteran seemed to have a long-standing borderline 
personality disorder exacerbated by heavy alcohol abuse and 
major substance abuse in the past. 

Private hospital records dated in February 1983 reflect a 
diagnosis of chronic paranoid schizophrenia.  

VA hospital records dated in March 1983 reflect a diagnosis 
of paranoid schizophrenia and episodic alcohol abuse. 

VA hospital records dated in 1984 reflect diagnoses of 
schizoaffective disease, history of substance abuse, and 
chronic intermittent suicidality. 

VA hospital records dated in April 1984 indicate that the 
veteran had a number of hospitalizations and multiple 
problems since returning from Vietnam in 1971 including 
substance abuse, sociopathic behavior, multiple overdoses, 
chronic paranoid ideation and divorce.  The veteran was 
recently admitted after a suicide attempt; he was admitted to 
an alcohol abuse program.  It was noted that schizophrenia 
had been diagnosed in 1983.  He was discharged on Lithium 
Carbonate and Stelazine.  

The veteran was hospitalized and treated for schizophrenia at 
a VA hospital in November 1986, June 1987, and March 1988.   

A September 1993 VA examination report indicates that the 
veteran's current presentation and history was consistent 
with his diagnosis of chronic schizophrenia, which was 
currently being well controlled on his medication regimen.    

In a July 1998 statement, Dr. C.L. indicated that the 
veteran's file was reviewed and the veteran was interviewed.  
Dr. C.L. concluded that the diagnosis was most consistent 
with schizoaffective disorder, which was a combination of 
chronic paranoid schizophrenia and bipolar disorder, and 
multi-substance abuse and alcohol dependence.  Dr. C.L. 
stated that schizophrenia and schizoaffective disorder 
included apparent personality changes which were observed by 
the veteran's friends and family.  Dr. C.L. indicated that 
the veteran had no premorbid signs or symptoms of the 
schizophrenia prior to entering into service.  Dr. C.L. noted 
that when the veteran was discharged from service, he had all 
the signs and symptoms of schizophrenia.  Dr. C.L. indicated 
that as a psychiatrist, she has treated many young people in 
the early and subsequent stages of their mental illness and 
often, people developing schizophrenia attempted to run away 
from this disease by medicating themselves with various 
substances including alcohol and other drugs.  Dr. C.L. 
concluded that the veteran developed his schizoaffective 
disorder during service.  Dr. C.L. was a Board Certified by 
the American Board of Psychiatry and Neurology.     

In a June 1999 statement, Dr. C.L. reiterated that the 
veteran's schizoaffective disorder and multisubstance 
abuse/alcohol dependence first manifested during the 
veteran's period of service.  

In an October 1999 statement, Dr. C.L. stated that the 
veteran's drug abuse did not cause his schizophrenia.  Dr. 
C.L. noted that the veteran admitted to using heroin while in 
service in Vietnam and that heroin was not a precipitant of 
schizophrenia.  Dr. C.L. stated that although the veteran 
used LSD a few times in 1969 and he had experienced immediate 
paranoia, this paranoia did not persist and did not require 
treatment.  She also pointed out that the LSD did not cause 
the veteran's hallucinations, social isolation, and did not 
cause the schizophrenia two years later.  Dr. C.L. indicated 
that the veteran's schizophrenic symptoms as evidenced by 
social isolation, delusions, hallucinations, and mental 
confusion began to develop in Vietnam and became more severe 
and incapacitating and required hospitalization in 1972.  Dr. 
C.L. indicated that the veteran's psychotic symptoms required 
anti-psychotic medication for which he depended upon in order 
to function.  Dr. C.L. stated that she had treated patients 
with persistent paranoia following "bad trips" on LSD, PCP, 
crack cocaine and other drugs.  Dr. C.L. stated that their 
psychotic symptoms remitted quickly, usually within days and 
sometimes within a few months.  Dr. C.L. stated that these 
patients did not require ongoing treatment with anti-
psychotic medications since their abuse had ended and the 
toxin was out of their systems.  Dr. C.L. stated that LSD and 
other hallucinogens could cause flashbacks years later but 
these were not the persistent symptoms of schizophrenia which 
the veteran suffered from.  Dr. C.L. concluded that the 
veteran's schizophrenia was a severe psychotic disorder that 
he developed under the stressful conditions of service and 
there was no scientific, medical or clinical data to support 
the determination that the schizophrenia was due to substance 
abuse.  

In a January 2000 statement by Dr. F.K., a psychiatrist, 
indicated that he reviewed the information available in the 
files about the veteran.  Dr. F.K. concluded that the 
veteran's schizophrenia was not connected to or the result of 
his drug usage.  Dr. F.K. stated that although substances 
like LSD can precipitate temporary psychosis and in addition, 
can trigger "flashbacks", it was not a causal agent in the 
emergence of a kind of chronic schizophrenia from which the 
veteran suffers.  Dr. F.K. indicated that he concurred with 
Dr. C.L.'s conclusion that the veteran's illness be 
recognized as a severe psychotic disorder which emerged under 
the conditions of severe stress related to his service in 
Vietnam.  This statement was received in January 2000. 

In a January 2000 statement, Dr. F.K., the veteran's primary 
physician and a psychiatrist at a mental health clinic, 
indicated that an initial diagnosis of personality disorder 
was common in the early stages of schizophrenia.  Dr. F.K. 
stated that in the veteran's case and in many others, the 
subsequent intensification of symptoms and emergence of 
additional aspects of the disorder make it clear that the 
initial condition was a prodrome to schizophrenia.  His 
statement was received in February 2000.  

Analysis

Initial matters

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  The 
effective date provisions of the VCAA state that the 
provisions of 38 U.S.C. § 5107 apply to any claim (1) filed 
on or after the enactment of the Act, i.e. November 9, 2000, 
or (2) filed before the date of the enactment of the Act and 
not final as of that date.  In a Memorandum issued by VA 
General Counsel in November 2000, it was determined that the 
provisions of Title 38 created or amended by the Act other 
than 5107, to include the duty to assist provisions of 
38 U.S.C. § 5103A, also apply to claims pending on the date 
of the enactment of the VCAA.  VCAA, Pub. L. No. 106-475, 
§  3(a), 114 Stat. 2096, 2097-98 (2000) [to be codified at 
38 U.S.C.A. § 5103A].  In this case, the claim is not final 
and remains pending.  The provisions of the VCAA are 
accordingly applicable.  

After having carefully reviewed the record, the Board finds 
that the requirements of the VCAA have been satisfied with 
respect to the issue on appeal.  The Board observes that in 
the January 1999 statement of the case, October 1999 
supplemental statement of the case, and August 2000 
supplemental statement of the case, the veteran was informed 
of the pertinent law and regulations and was notified of the 
reasons for the denial of his claim.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of this claim.  

The Board finds that the RO properly complied with the due 
process requirements set forth in 38 C.F.R. § 3.105 (d).  The 
veteran was notified of the proposal to sever service 
connection and was given 60 days to submit additional 
evidence to show that service connection should be 
maintained.  The veteran submitted additional evidence to the 
RO.  The veteran was also afforded a hearing before the RO in 
January 2000 and submitted evidence in conjunction with the 
hearing.   

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The veteran's claim has been 
adjudicated by the RO under the same statutory and regulatory 
criteria which must be applied by the Board.  Accordingly, 
the Board does not believe that a remand for re-adjudication 
is required under the VCAA or otherwise.  Moreover, the 
decision herein is fully favorable to the veteran.  
Accordingly, the Board will proceed to a decision on the 
merits.  

Discussion-Finality

As the veteran did not appeal the May 1998 Board decision, 
this decision is final.  See 38 U.S.C.A. § 7104 (West 1991);  
38 C.F.R. § 20.1100 (2000).  A final and binding decision 
shall not be subject to revision on the same factual basis 
except as provided by regulation.  See 38 C.F.R. § 3.105 
(2000).  However, if new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Hickson v. 
West, 12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

In May 1998, the Board denied the veteran's claim to reopen 
since there was no new and material evidence which showed 
that the veteran's current psychiatric disability occurred 
during or proximate to his period of service.  

Subsequent to the May 1998 Board decision, in July 1998, the 
RO received opinions from a psychiatrist, Dr. C.L., which 
related the veteran's current schizophrenia to his period of 
service.  Such evidence is clearly pertinent to the matter on 
appeal; accordingly, the claim was properly reopened.  
38 C.F.R. § 3.156(a).  

Discussion-Severance of Service Connection

Initially, the Board points out that as noted above, when 
determining whether severance of service connection is 
proper, the veteran is allowed to submit evidence, within 60 
days of the notice of severance, showing that service 
connection should be maintained.  See 38 C.F.R. § 3.105(d).  
If the veteran is afforded a predetermination hearing, the 
veteran is permitted to submit evidence adduced at the 
hearing and evidence obtained following a hearing pursuant to 
necessary development will be considered as well.  38 C.F.R. 
§ 3.105(i).  


Review of the record shows that the veteran submitted 
additional evidence pursuant to 38 C.F.R. § 3.105(d) and (i).  
The veteran submitted medical statements by Dr. F.K. at the 
hearing in January 2000.   Thus, the Board will consider this 
additional evidence when determining whether severance of 
service connection was proper.

38 C.F.R. § 3.105 (d) provides that once service connection 
has been granted, it can be severed only upon the showing by 
VA (with the burden of proof upon the Government) that the 
rating decision granting service connection was clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105; see also Graves, 
supra.  

The RO granted service connection for schizophrenia in August 
1999 based upon evidence of record which showed that the 
schizophrenia was caused by the veteran's drug and alcohol 
abuse.  The RO determined that the veteran's psychotic 
symptomatology stemmed from drug abuse which began in 
service.  However, in October 1999, the RO determined that 
the grant of service connection for schizophrenia was clearly 
and unmistakably erroneous because the medical evidence of 
record, including the statement by Dr. C.L., showed that the 
schizophrenia was not caused by the veteran's drug use.  The 
RO indicated that there was no in-service evidence of 
schizophrenia.  The RO indicated that all of the evidence of 
record showed that the establishment of service connection 
was clearly and unmistakably erroneous.  

Having considered the evidence and the applicable laws, the 
Board finds that restoration of service connection for 
schizophrenia is warranted.  The evidence does not establish 
that the August 1999 rating decision to grant service 
connection was clearly and unmistakably erroneous.  It is not 
undebatable that service connection for schizophrenia was not 
warranted.  In fact, the grant of service connection for 
schizophrenia is supported by the evidence of record. 

The Board finds that there is probative evidence of record 
which supports service connection for schizophrenia on the 
basis of direct and presumptive service connection, and 
therefore, it is not undebatable that the grant of service 
connection for schizophrenia was not warranted.  There is no 
evidence that schizophrenia existed prior to entrance into 
active service.  The service medical records do not reflect a 
diagnosis of schizophrenia.  However, the December 1971 
separation examination report indicates that the veteran had 
complaints of nervousness, depression, and excessive worry.  
The evidence of record further shows that days after service 
separation, the veteran was hospitalized.  The veteran 
separated from service on January 28, 1972.  VA hospital 
records dated February 10, 1972 reflect a diagnosis of 
personality disorder with drug addiction at the borderline 
level of adjustment.  It was noted that he had been 
hospitalized at another VA hospital prior to that 
hospitalization.  The veteran was admitted for 
detoxification.   

The medical evidence of record shows that in February 1974, 
the veteran was hospitalized for treatment of sociopathic 
personality with a history of alcoholism, history of drug 
abuse, and rage attacks.  It was noted that the veteran had 
been followed at a mental health clinic for anxiety and he 
was on Mellaril.  The hospital record indicated that the 
veteran had a long history of sociopathic behavior and rage 
attacks.  In June 1975, schizophrenia was diagnosed.  The 
psychiatrist recommended that the veteran be started on 
phenothiazine medication and Thorazine.  The record shows 
that since 1975, the veteran had been hospitalized for 
treatment of his psychiatric disorder and suicide attempts on 
several occasions.  The diagnoses included schizophrenia, 
character disorders, borderline personality disorders, 
schizoaffective disorders, and alcohol and drug 
abuse/addiction since the 1970's.  The veteran continued to 
have symptoms of paranoid and delusional thinking and 
depression and he was treated with antipsychotic medication.  
The evidence of record further shows that from early to mid 
1980's, the veteran's psychiatric disorder was consistently 
diagnosed as schizophrenia.  

There is probative evidence of record that relates the 
current diagnosis of schizophrenia to the symptoms the 
veteran experienced at service discharge and days after 
service separation.  In statements dated in January 2000, the 
veteran's psychiatrist, Dr. F.K., stated that the veteran's 
initial diagnosis of personality disorder was common in the 
early stages of schizophrenia.  Dr. F.K. stated that in the 
veteran's case and in many others, the subsequent 
intensification of symptoms and emergence of additional 
aspects of the disorder make it clear that the initial 
condition was a prodrome to schizophrenia.  The Board points 
out that, as noted above, approximately two weeks after 
service separation, personality disorder with drug addiction 
at the borderline level of adjustment was diagnosed.  In 
1974, sociopathic personality disorder with a history of 
alcoholism, history of drug abuse, and rage attacks were 
diagnosed.  Schizophrenia was diagnosed in 1975 and anti-
psychotic medication was recommended.  

The statements by Dr. C.L. also relate the veteran's current 
psychiatric disorder to the veteran's period of service and 
the symptoms he exhibited soon after service separation.  In 
a June 1998 statement, Dr. C.L., a psychiatrist, stated that 
the veteran's schizophrenia and schizoaffective disorder 
included apparent personality changes which were observed by 
the veteran's friends and family.  Dr. C.L. noted that when 
the veteran was discharged from service, he had all the signs 
and symptoms of schizophrenia.  Dr. C.L. concluded that the 
veteran developed his schizoaffective disorder during 
service.  In the October 1999 statement, Dr. C.L. indicated 
that the veteran's symptoms of schizophrenia began to develop 
in service and became more severe and required 
hospitalization in 1972. 

The Board finds that the medical opinions by Dr. F.K. and Dr. 
C.L. are probative.  Both are psychiatrists and they have 
special knowledge in the field of psychiatric disorders and 
are competent to render a medical opinion as to the etiology 
of schizophrenia.  In evaluating the probative value of 
medical statements, the Board looks at factors such as the 
health care provider's knowledge and skill in analyzing the 
medical data. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993); see also Black v. Brown, 10 Vet. App. 279, 284 
(1997).  The Board also finds the medical opinions by Dr. 
C.L. and Dr. F.K. to have great evidentiary weight because 
both psychiatrists participated in the veteran's treatment 
for a period of time, reviewed the veteran's medical records, 
and were familiar with the veteran's medical history.  

As discussed above, once service connection has been granted 
for a disorder properly diagnosed, it can be severed only 
upon the showing by VA that the rating decision granting 
service connection was clearly and unmistakably erroneous.  
38 C.F.R. § 3.105(d).  It is not sufficient to disagree with 
the grant.  Importantly, the VA has the burden to show that 
the original grant of service connection was clearly and 
unmistakably erroneous.  In this case, the burden cannot be 
met.  There is clearly evidence in support of a grant of 
service connection as there is a current diagnosis of 
schizophrenia and there are medical opinions that symptoms of 
schizophrenia first manifested in service and soon after 
service.  This evidence supports the grant of service 
connection for schizophrenia on a direct basis under 
38 C.F.R. § 3.303 and on a presumptive basis under 38 C.F.R. 
§§ 3.307 and 3.309 since there is evidence that the 
schizophrenia first manifested within a year from service 
separation.   

The reasons given by the RO to sever service connection for 
schizophrenia was that the schizophrenia was not due to 
alcohol and drug abuse and that all of the evidence of record 
did not establish in-service symptoms of schizophrenia.  As 
noted above, the RO had initially granted service connection 
for schizophrenia in August 1999 on the basis that the 
schizophrenia was caused by the veteran's drug abuse and that 
the drug abuse had manifested in service.  Service connection 
for schizophrenia, but not compensation, was granted.  
See 38 U.S.C.A. § 105(a); 38 C.F.R. § 3.301(a); VAOPGCPREC 7-
99.

In October 1999, the RO proposed to sever service connection 
for schizophrenia on the basis of newly submitted evidence, 
the October 1999 statement of Dr. C.L., which indicated that 
the schizophrenia was not caused by the veteran's drug 
addiction or alcohol abuse.  The RO also indicated that 
service connection was not warranted for schizophrenia 
because all of the evidence of record did not establish in 
service symptoms of schizophrenia.  The RO essentially stated 
that the October 1999 statement by Dr. C.L. was not probative 
and her statements relating schizophrenia to service were not 
probative.  

The Board points out that the RO did not sever service 
connection for schizophrenia due to a change in diagnosis.  
38 C.F.R. § 3.105(d) provides that a change in diagnosis may 
be accepted as a basis for severance action if the examining 
physician or physicians or other proper medical authority 
certifies that, in the light of all accumulated evidence, the 
diagnosis on which service connection was predicated is 
clearly erroneous.  However, in the present case, there has 
not been a change in diagnosis and the evidence of record 
shows that the veteran continues to have schizophrenia.  
Instead, the RO essentially is asserting that there is a 
change in the etiology of the schizophrenia.  The RO 
indicated that the medical evidence shows that the 
schizophrenia was not due to drug use in service, so service 
connection on that basis was erroneous.  The RO stated that 
there was no evidence of direct service connection.  

However, as discussed above, the Board finds that there is 
evidence which supports the grant of service connection for 
schizophrenia on a direct basis and a presumptive basis.  The 
medical evidence shows that the veteran had symptoms of 
schizophrenia upon service discharge and soon after service 
separation.  The medical evidence shows that the veteran 
continued to have the symptoms and was diagnosed with 
schizophrenia in 1975.  There is probative evidence that 
relates the current diagnosis of schizophrenia to the 
symptoms which wee exhibited soon after service separation.  
It is not undebatable that service connection for 
schizophrenia was not warranted.  Reasonable minds could 
differ as to whether service connection for schizophrenia was 
warranted.  See Damrel, supra.   

A disagreement with how the facts were evaluated is 
inadequate to raise a claim of CUE.  Luallen v. Brown, 8 Vet. 
App. 92, 95 (1995).  In the present case, the Board finds 
that the RO's reasons for severance of the service connection 
for schizophrenia are a simple disagreement as to how the 
facts were weighed.  The RO has not established that the 
correct facts were not before the adjudicator or that 
incorrect statutory or regulatory provisions were applied in 
the August 1999 rating decision.  In the October 1999 
proposal to sever service connection, the RO essentially re-
evaluated the evidence pertinent to the etiology of the 
schizophrenia and they determined that service connection was 
not warranted.  A disagreement as to the probative value of 
evidence is not clear and unmistakable error.  See Damrel, 
supra.  

The Board finds that, based on the evidence of record, 
including the evidence of record at the time of the August 
1999 rating decision and the evidence submitted pursuant to 
38 C.F.R. § 3.105(d) and (i), reasonable minds could conclude 
that service connection for schizophrenia was warranted.  The 
Board cannot say that it was "undebatable" that the service 
connection for schizophrenia was not warranted.  There is 
evidence which supports the grant of service connection. 

For the above reasons, the Board finds that the grant of 
service connection for schizophrenia was adequately supported 
by the evidence and that the correct statutory and regulatory 
provisions were applied.  Therefore, the Board concludes that 
the August 1999 rating determination did not constitute CUE.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  Thus, restoration 
of service connection for schizophrenia is granted.  


ORDER

Restoration of service connection for schizophrenia is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.



		
	J. M. Daley
	Acting Member, Board of Veterans' Appeals

 



